Citation Nr: 0218274	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a respiratory 
disorder.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from December 1942 to March 
1946.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO), located in Chicago, Illinois.  



FINDINGS OF FACT

1.  All available evidence and information necessary for 
an equitable disposition of the veteran's claim has been 
obtained by the RO.

2.  The veteran's current respiratory disorder is not 
shown to be related to service or any incident thereof.


CONCLUSION OF LAW

A respiratory disorder was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§  
3.303, 3.102, 3.159, and 3.326 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the 
pendency of the veteran's claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  The VCAA identifies 
and describes duties on the part of the VA to notify the 
claimant of the evidence needed to substantiate a claim, 
and to help a claimant obtain that evidence.  Id.  These 
duties have been codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326.  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).

The Board is satisfied that the facts relevant to this 
claim have been properly developed and there are no 
further actions that should be undertaken to comply with 
the provisions of the Act or implementing regulations.  In 
this case, the RO has obtained the veteran's service 
medical records and a VA examination.  In August 2001, the 
RO sent the veteran a letter in which he was notified of 
the types of evidence necessary to establish service 
connection for a respiratory disorder, what evidence was 
needed from the veteran, and what evidence the RO would 
obtain.   An August 2002 statement of the case set out the 
applicable law and regulations.  

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, 
and finds that all probative evidence has been obtained, 
to include a VA examination.  There is no identified 
probative evidence which remains outstanding.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In sum, the Board 
finds that VA has complied with the notice and duty-to-
assist provisions of VCAA.

The veteran contends that he currently has a lung 
condition as a result of breathing flour during service.  
The notice of separation from service shows that the 
veteran served as a baker.  

The veteran's service medical records were reviewed.  The 
entrance examination was negative for any findings, 
treatment, or diagnoses of a respiratory disorder.  A 
December 1942 photofluoroscopic examination of the chest 
was negative.  In a November 1943 treatment record, it was 
noted that the veteran was referred for a consultation for 
chronic bronchitis.  A January 1946 photoroentgenographic 
examination of the chest was negative.  The discharge 
examination was negative for any findings, treatment, or 
diagnoses of a respiratory disorder.    

The veteran underwent a VA respiratory examination in June 
2002.  He gave a history of smoking two packs of 
cigarettes a day since the age of 15.  He stated that he 
was told that he had bronchitis since military service and 
that it was believed to be due to exposure to flour while 
working as a baker during the service.  The examiner 
reviewed the service medical records and noted that there 
was no available documentation regarding medical care 
after service.  Examination revealed no productive cough, 
sputum, hemoptysis, or anorexia.  There were no periods of 
incapacitation for pulmonary condition.  Examination of 
the lungs revealed rhonchi in both bases.  Cor pulmonale, 
renovascular hypertension or pulmonary hypertension was 
not present.  Spirometry testing was suggestive of 

normal findings although an appropriately long expiratory 
effort might have revealed a mild obstructive defect.  It 
was noted that testing was severely limited and 
compromised by the veteran's diminished hearing.  Chest x-
ray revealed mild cardiomegaly with plate-like atelectasis 
and/or fibrotic strands on both lung bases.  The diagnosis 
was mild chronic obstructive pulmonary disease (COPD).  
The examiner commented that it was less likely than not 
that the COPD was caused by the chronic bronchitis 
diagnosed in service.   

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, there is no competent evidence linking a 
respiratory disorder to service.  In contrast, a June 2002 
VA examiner specifically stated that it was less likely 
than not that the veteran's current diagnosis of COPD was 
caused by the chronic bronchitis noted in service.  The 
examiner's statement was based on a thorough review of the 
claims folder as well as a thorough examination of the 
veteran.  Thus, the Board must conclude that service 
connection for a respiratory disorder is not warranted.

In reaching this decision the Board acknowledges the 
statements by the veteran that his current respiratory 
disorder is related to service.  The veteran, however, as 
a lay person untrained in the field of medicine is not 
competent to offer an opinion which requires specialized 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).
 
Finally, because the preponderance of the evidence is 
against the claim for service connection for a respiratory 
disorder, the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a respiratory disorder is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

